Citation Nr: 1749573	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-31 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected back disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected back disorder.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected back disorder.

5.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected back disorder.



REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1990. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2017, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge at the RO in Denver, Colorado, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a September 1991 rating decision, the claim of entitlement to service connection for a left knee disorder was denied because the Veteran did not have a current left knee disability.

2.  The evidence added to the record since the September 1991 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for a left knee disorder.

3.  It is at least as likely as not that the Veteran's left knee disorder is related to active duty service.

4.  Throughout the period on appeal, the Veteran does not have a diagnosis of a right knee disorder.

5.  A bilateral hip disorder is not shown in service or for many years thereafter, and is not shown by competent evidence of record to be related to active duty service, to include as secondary to a service-connected back disorder.

6.  A bilateral ankle disorder is not shown in service or for many years thereafter, and is not shown by competent evidence of record to be related to active duty service, to include as secondary to a service-connected back disorder.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision that denied the Veteran's claim for entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the September 1991 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2017).

3.  The criteria for entitlement to service connection for a left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

4.  The criteria for entitlement to service connection for a right knee disorder, to include as secondary to a service-connected back disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

5.  The criteria for entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected back disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.304, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected back disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case, the Veteran is claiming entitlement to service connection for a left knee disorder.  This claim was previously denied by the RO in September 1991 on the basis that the Veteran did not have a current left knee disorder.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the September 1991 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes new private treatment records and testimony from the Veteran which raises the possibility that he has a diagnosed left knee disability that is related to active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that the Veteran has a current left knee disability that may be related to service.  Therefore, the claim should be reopened on this basis.

Service Connection

The Veteran is claiming entitlement to service connection for left knee, right knee, bilateral hip, and bilateral ankle disorders that he asserts are related to active service, including his service-connected back disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Left Knee Disorder

Upon review of all evidence of record, the Board finds that service connection for the Veteran's left knee claim is warranted.

The Veteran's service treatment records indicate that the Veteran sustained numerous injuries to his left knee in service that required surgery.  Further, the private treatment records, in conjunction with the Veteran's credible statements, indicate that the Veteran had problems consistent with a left knee disability after service.  The medical evidence of record also includes April 2011 and June 2016 opinions from the Veteran's treating physicians who opine that he currently has left knee arthritis that is related to both his in-service left knee injuries and his service-connected back disability.  

While the evidence includes negative opinions by VA examiners in June 2010 and September 2012 - specifically, that the Veteran does not have a left knee disorder - these opinions were prior to the 2013 imaging studies that revealed left knee arthritis.  As such, the opinions from the Veteran's treating physicians, in conjunction with the Veteran's statements and past medical history, are more probative.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a left knee disability should be granted.

Right Knee, Hip, and Ankle Disorders

Next, based on the evidence of record the Board determines that service connection is not warranted for the Veteran's right knee, bilateral hip, and bilateral ankle disorders on appeal.

As an initial matter, the post service treatment records do not report any signs, symptoms, or a diagnosis related to a right knee, bilateral hip, and/or a bilateral ankle disorder.  Specifically, while the records indicate that the Veteran had numerous injuries to his left knee (as discussed), as well as a right foot injury, there is nothing in the service treatment records to indicate that the Veteran had any right knee, hip, or ankle related symptomatology.  Further, the Veteran's May 1991 separation physical is silent for any complaints, symptoms, or a diagnosis of a right knee, hip, or ankle disorder.  

Next, while the Veteran complained of pain, stiffness, and "misalignment" of his hips and ankles due to his service-connected back disability, the post-service evidence does not reflect symptoms related to a diagnosed disorder for many years after the Veteran left active duty service.  Specifically, despite numerous evaluations and radiographic studies by the Veteran's treating medical providers, including June 2010, the Veteran did not have an actual diagnosed disability in either his hips or ankles until 2012.  As such, a continuity of symptoms for these disorders is not shown based on the clinical evidence.  

With respect to the Veteran's right knee disorder, after a thorough reading of the evidence of record, the evidence does not reflect a current diagnosis related to a right knee disorder any time after service.  Specifically, the VA examiners in June 2010, June 2012, and September 2012 did not find any evidence of a right knee disorder after essentially normal knee evaluations.  Further, the Veteran's private treatment records in May 2010 and April 2016 did not reveal an actual diagnosed condition.  Moreover, while the Veteran has submitted private medical opinions in April 2011 and June 2016, which indicate that he has current right knee complaints, none of these opinions contain an actual diagnosis.  Therefore, service connection is not for application where there are symptoms without an associated clinical diagnosis.  See Brammer, 3 Vet. App. at 225.  As such, the preponderance of the evidence is against a finding that the Veteran has a right knee diagnosis at any point during the time on appeal.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to the disorders on appeal, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is insufficient to warrant service connection solely on this basis.  As an initial matter, the large gap in treatment and/or an actual diagnosed disability despite numerous prior evaluations for the asserted conditions weighs against the Veteran's claims.  Further, the Board notes that the Veteran filed a service connection claim for VA benefits over 18 years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary. 

The objective medical evidence of record is not sufficient to establish a nexus between the Veteran's current bilateral hip disability and active duty service.  To the contrary, the September 2012 VA examiner opined that the Veteran's bilateral hip disorder, diagnosed as a mild hip strain with calcification of the right hemi-pelvis, is less likely than not related to active service, to include as secondary to his service-connected back disability.  In providing this opinion, the examiner noted that that the Veteran's service treatment records do not document any evidence of a hip disorder.  Further, the examiner stated that the Veteran's hip disorder is more likely due to the natural aging process.  

Similarly, with respect to a bilateral ankle disability, after a thorough examination, the September 2012 examiner noted that the Veteran did not have any in-service injuries or complaints related to his ankles.  Moreover, he opined that the Veteran's bilateral ankle disability, diagnosed as a mild bilateral sprain, is related to "the normal degenerative process of aging."  

Additionally, the Board acknowledges the opinions from the Veteran's private medical providers, including April 2011 and June 2016, which indicate that the Veteran's hip and ankle disorders are related to active service, including his service-connected back disability.  Nevertheless, these opinions only discuss and address the Veteran's symptoms as they pertain to pain and "misalignment" caused by his service-connected back disability, diagnosed as scoliosis.  In other words, these medical providers do not render any opinions relating to a separate hip or ankle diagnosis.  Moreover, they do not opine as to the relationship between the diagnosed hips and ankle disabilities identified by the September 2012 VA examiner and active service, to include his service-connected back disability.  Finally, the Board notes that the Veteran is already being compensated for his pain and other symptomatology associated with his hips and ankles that are caused by his service-connected scoliosis.  Therefore, granting compensation for the same manifestations under a separate diagnosis and disability rating would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2017).  

The Board also acknowledges the Veteran's statements regarding the relationship between his claimed disorders and active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes his disorders are related to active duty service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his disorders. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for a left knee disorder is granted, and the claim is reopened.  

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder, to include as secondary to a service-connected back disability, is denied.  

Service connection for a bilateral hip disorder, to include as secondary to a service-connected back disability, is denied.  

Service connection for a bilateral ankle disorder, to include as secondary to a service-connected back disability, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


